Citation Nr: 1113294	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-11 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder.

3.  Entitlement to service connection PTSD.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a respiratory disorder to include sinusitis and chronic obstructive pulmonary disorder (COPD).

6.  Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.29 (2010) for treatment rendered at a VA facility between November 6, 2007 and June 13, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to December 1968, including service in the Republic of Vietnam from April 1968 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas which denied his request to reopen his claim for service connection for PTSD.  The Veteran also appeals from a June 2008 rating decision issued by the Waco, Texas RO which, in pertinent part, denied his claims for service connection for COPD, a skin rash and sinusitis as well as his claim for a temporary total rating.

Jurisdiction over these matters had been transferred to the Waco, Texas RO in February 2006.

In a June 2008 notice of disagreement (NOD), the Veteran indicated that he objected to the decision to deny his claims for service connection for COPD, a skin rash and sinusitis as well as the denial of his claim for a temporary total rating.  Only the instant claims are therefore before the Board for its consideration.

Jurisdiction over these matters was again transferred to the Little Rock, Arkansas RO in May 2009.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a December 2009 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted in December 2009 and in June 2010, which was subsequent to the issuance of the February 2009 statement of the case (SOC) and July 2008 supplemental SOC (SSOC). This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

In a November 2009 statement, the Veteran reported that he had medical problems related to Agent Orange exposure or secondary to his service-connected diabetes and proceeded to list numerous disorders.  This matter is REFERRED to the RO for action deemed appropriate including a clarification of issues.    

The issue of entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.29 (2010) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was last finally denied in a January 2004 rating decision. 

2.  Evidence submitted since the January 2004 rating decision includes information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

3.  The Veteran was exposed to combat as defined by VA regulations while serving in Vietnam.

4.  A current diagnosis of PTSD has been related to the Veteran's reported in-service combat stressors.

5.  The Veteran's claim for service connection for a skin disorder was denied in an unappealed February 1994 rating decision as the competent medical evidence of record did not establish a currently diagnosed disorder.

6.  Evidence submitted since the February 1994 rating decision includes information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

7.  A skin disorder was not present in service, has not been continuous since discharge from service, and there is no nexus between the Veteran's currently diagnosed skin disorder and service; the Veteran does not suffer from a disability for which presumptive service connection could be granted due to exposure to herbicides.

8.  A respiratory disorder was not present in service, has not been continuous since discharge from service, and there is no nexus between the Veteran's currently diagnosed respiratory disorder and service; the Veteran does not suffer from a disability for which presumptive service connection could be granted due to exposure to herbicides.





CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  Evidence received since the January 2004 rating decision denying service connection for PTSD is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304, 3.307, 3.309, 4.9 (2010)

4.  The February 1994 rating decision that denied service connection for a skin disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

5.  Evidence received since the February 1994 rating decision denying service connection for a skin disorder is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

6.  The criteria for entitlement to service connection for a skin disorder, to include dermatitis, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  The criteria for entitlement to service connection for a respiratory disorder, to include COPD and bronchitis, have not been met. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is also not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regards to the claim for service connection for PTSD and his request to reopen his claim for service connection for a skin disorder, further assistance is unnecessary to aid the Veteran in substantiating these claims.

The Veteran was provided with VCAA notice in a February 2008 letter with regard to his claims for service connection for a skin condition and a respiratory condition, both on a direct and presumptive basis.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided the proper preadjudication notice in accordance with Pelegrini.

The Veteran's status as a veteran has been established.  The remaining elements of proper Dingess notice were provided in the preadjudication February 2008 letter.

The Board notes that the RO appeared to have considered the Veteran's request to reopen his claim for service connection of a skin disorder as an original claim.  As detailed above, he has been provided adequate notice of the criteria to support his claim for service connection.  He provided argument and testimony as to the merits of his claim throughout the course of the appeal. Therefore, as the RO addressed the merits of the claim and the Veteran had adequate notice of the applicable regulations, he would not be prejudiced by the Board's review of the merits of the claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of the claims decided herein.  Available service treatment and personnel records, VA treatment records and various private treatment records have been obtained.

The Veteran has not completed any additional authorization forms to allow VA to obtain any other private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).

VA examinations have not been provided with regard to the claims for service connection for a respiratory disorder and for a skin disorder.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As detailed below, there is no evidence other than the Veteran's assertion linking the claimed respiratory disorders and/or skin disorders to service.  The Veteran's "conclusory generalized statement" of such a relationship does not meet the low threshold of an "indication" that such disorders have a causal connection or association with service, and is therefore insufficient to trigger the duty to get an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  The Veteran has not alleged a continuity of symptomology for his respiratory disorder and any alleged continuity of symptomatology in regard to the skin disorder is not credible for reasons detailed below.  Moreover, the Veteran was previously afforded a VA Agent Orange examination in connection with his theory that he had residual disability from exposure to herbicides.  The evidence added to the record since that VA examination does not compel the Board to afford the Veteran another VA examination.  
As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of the matters decided herein.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

If certain chronic diseases such as psychosis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran was a prisoner-of-war and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Court has found that corroboration of every detail of a claimed stressor, including personal participation, is not required. Instead, independent evidence that the incident occurred is sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board must make a specific finding as to whether a veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

In a precedent opinion, dated October 18, 1999, the General Counsel of VA addressed the issue of determinations as to whether a veteran engaged in combat with the enemy for the purposes of 38 U.S.C.A. § 1154(b).  VA's General Counsel has defined the phrase "engaged in combat with the enemy" as requiring that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (1999)

The Court has held that receiving enemy fire can constitute participation in combat. Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99. Evidence submitted to support a claim that a veteran engaged in combat for purposes of a claim of service connection for PTSD may include a veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).

Under recent revisions to 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of a veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843-39,852 (July 13, 2010).

Personality disorders are not considered disabilities for VA purposes and therefore cannot serve as a basis for a grant of service connection.  38 C.F.R. §§ 3.303(c), 4.9.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that a veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

The diseases listed in 38 C.F.R. § 3.309(e) for which service connection is presumptively granted on the basis of exposure to herbicides were amended to add AL amyloidosis.  See 74 Fed. Reg. 21,258 (May 7, 2009); see also 38 C.F.R. § 3.307(a)(6)(ii).  In addition, this regulation was recently amended to allow such presumptive service connection to be granted for ischemic heart disease, Parkinson's disease and hairy cell leukemia and other chronic B-cell leukemias.  See 75 Fed. Reg. 53,202 (August 31, 2010).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Petition to Reopen Criteria

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

Petition to Reopen PTSD Claim

The Veteran's original claim for compensation benefits was received by the RO in July 1993.  A February 1994 rating decision denied the claim for service connection for PTSD on the basis of no current diagnosis of PTSD on VA examination.   A subsequent May 1999 rating decision denied the claim on the basis that a diagnosis of PTSD had not been linked to in-service events.  An SOC was issued in May 2000 in response to an NOD, but the Veteran did not thereafter submit a timely substantive appeal.  A claim to reopen was received in June 2003.  A January 2004 rating decision denied service connection for PTSD on the basis that the Veteran did not have a diagnosis of PTSD linked to in-service stressors.  An SOC was issued in May 2005 in response to an NOD, but the Veteran did not thereafter submit a timely substantive appeal.  The Veteran was advised that he did not submit a timely substantive appeal in an October 2005 RO letter, and he was notified of his right to appeal this determination.  He did not appeal.  The January 2004 rating decision is the last final denial.  
 
Evidence associated with the claims file prior to the January 2004 rating decision includes the Veteran's service treatment records, service personnel records, VA examination reports, VA treatment records, and private treatment notes.

An October 1965 service entrance examination was negative for any relevant abnormalities and the Veteran denied nervous trouble of any sort in an accompanying Report of Medical History (RMH).  A November 1968 service discharge examination was also negative for any relevant abnormalities.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any acquired psychiatric disorder.

A January 1994 VA psychiatric examination reflects the Veteran's reports that he had served in Vietnam for approximately seven months as an aid to a Brigadier General and that he was not involved in active combat.  Upon arriving at Da Nang, there were as many as 2000 Viet Cong bodies stacked into piles and he reported that this was his most stressful experience.  There were no casualties taken on the general staff and he lost no close friends.  He was hospitalized in 1968 for 60 days during a divorce but any diagnoses were unknown.  He subsequently underwent one electroshock treatment as an outpatient, suggesting depression.  Further psychiatric treatment was not sought until 1993 when he was seen for chronic anxiety and depression.  Current symptoms included a lack of energy, social isolation, depression, a "temper" and some problems with retention and recall.  He reported he has been married twice and has an adopted son who had special needs.

Mental status examination conducted by the January 1994 VA psychiatric examiner revealed the Veteran to be alert and cooperative with a flat but appropriate response.  His thoughts were organized "well enough" and he volunteered pertinent information.  Thought content was not "too remarkable" and he was mildly depressed, which was perhaps largely situational in origin.  No major psychopathology was demonstrated and there was "certainly" nothing to support a diagnosis of PTSD.  His history of treatment in 1968 was difficult to evaluate as he was in the middle of a divorce and it could have been depression.  Following this examination, a tentative diagnosis of a relatively mild chronic dysthymic disorder was made.

A December 1997 private psychological evaluation reflects the Veteran's complaints of being "really tired" and that he had been hospitalized five or six times since 1987.  Conflict with the Veteran's wife, a loss of trust, maladjustment in personal relationships and a history of ups and downs involving business have been critical components of the counseling process.  The Veteran has been highly reactive and there has been a gradual reduction in fatigue as time has progressed.  Diagnoses of depressive disorder not otherwise specified (NOS), PTSD and chronic fatigue syndrome by history were made.  A diagnosis of passive-aggressive personality disorder, with paranoid elements, was also made.

The Veteran's service personnel records confirm that he served in Vietnam from April 1968 to November 1968 in support of counter-insurgency operations.

Command chronology indicated that there were at least eight mortar attacks on Da Nang in May 1968.  It also indicated that a search for marijuana was conducted within the Squadron during this time period.

An April 1996 private psychological evaluation from Dr. R. B. reflects the Veteran's reports that he was hospitalized in a private facility after returning from Vietnam and that he had been prescribed Zoloft as a result.  He began receiving treatment for his chronic fatigue in 1986.  During service, he initially worked state-side as a cook but was transferred to Vietnam and assigned to assist a General.  His primary trauma was reportedly the constant shelling he was exposed to as well as snipers.  He reported that he had "blocked out a lot" of his Vietnam experience.  Following discharge, he returned to work at a power company and eventually earned a real estate license and formed his own real estate company.  Mental status examination found the Veteran to be depressed, with a "degree" of flat affect and fair judgment.  Delusional problems were denied.  Diagnostic impressions included depressive disorder NOS and passive-aggressive personality disorder with some paranoid elements.  The psychologist opined that it was unclear how the Veteran's depression was related to his experience in Vietnam due to his "repression" but that there was probably some associated element.

A June 1998 VA psychiatric treatment note indicates that the Veteran's symptoms had improved with the present medication but that his depression did not improve under increased stress.  There was no evidence of psychotic features and suicidal ideations were denied.

A November 1999 private treatment summary from J. L. indicates that he was a supervising psychiatrist at a private facility and that the Veteran had received psychiatric care between July and August 1973.

In a November 1999 Decision Review Officer (DRO) hearing, the Veteran testified that he was assigned to a Brigadier General's staff that was headquartered at Da Nang.  Part of his job during this time was to "smoke marijuana [and] to be a narc" and he was to travel to other bases to do so.  Da Nang was heavily rocketed and mortared while he was stationed there.  He would travel with the General and took small arms fire on numerous occasions.  He has experienced nightmares since service, has had four or five jobs since service, has been married four times and avoids crowds of people.  

In a December 1999 VA treatment note, the current symptoms of nightmares, night sweats, temper outbursts, anger rages, low energy and anxiety were reported.  Suicidal or homicidal ideations were denied and there was no evidence of psychotic features, paranoia or delusional ideations.  Mental status examination found him to be fairly oriented to all spheres.  Speech was spontaneous, coherent, relevant and goal-directed.  There were no disorganized thoughts, paranoia or delusional ideations.  Concentration, attention span, insight and judgment were fair.  Assessments of general anxiety disorder (GAD), dysthymia and a personality disorder were made.

A June 2000 VA treatment note reflects the Veteran's complaints of anxiety and depression.  There was no evidence of acute psychotic features.  Assessments of difficulty of coping with long-standing depression and rule-out PTSD were made.

The Veteran reported that he had undergone psychiatric treatment at a private facility in 1972 in an October 2000 VA treatment note.  The history of chronic low energy and depressive symptoms were noted to be consistent with dysthymic disorder in a November 2001 VA treatment note.  Probable mild PTSD was also noted in that treatment note.

Recurrent mild PTSD symptoms and depression were assessed in a September 2002 VA treatment note.

Evidence received since the January 2004 rating decision includes a September 2002 private psychological evaluation that reflects the Veteran's reports of an in-patient psychiatric hospitalization after he returned from Vietnam during which he was "forced" to take drugs and causing him to go "crazy."  He was hospitalized at a VA facility in 1987.  Current symptoms included explosive anger, an absence of trust and the need to escape from "stress."  Diagnoses included chronic PTSD, depressive disorder NOS and passive-aggressive personality disorder with some paranoid elements.

Assessments of an adjustment disorder with mixed anxiety and a depressed mood, a history of PTSD, a history of GAD, a history of neurotic depression, a history of alcohol abuse and a history of cocaine abuse were made in a September 2002 VA treatment note.

An August 2004 VA treatment note indicates that the Veteran had been admitted for in-patient treatment due to suicidality and depressed mood.  He had reported suicidal ideation with a plan to use a pistol.  Diagnoses included recurrent severe major depressive disorder without psychosis and chronic PTSD.  A subsequent August 2004 discharge summary indicated that the Veteran had been hospitalized for five days.

In a November 2005 VA treatment note, the Veteran reported that his experiences in Vietnam were a blur and that he had difficulty remembering events other than his arrival.

A January 2006 letter from the Veteran's ex-wife indicated that they had divorced three times in 1988, 1992 and 2003, and that their relationship had been volatile.  The Veteran had a very explosive temper and was prone to be verbally abusive to her and their child.  His relationship with his now adult child was very strained.  The Veteran had difficulty maintaining relationships with his family and friends due to his behavior, has had severe depression for the past three years, was afraid to speak to people and has slept 10 to 12 hours per day.  This document was unsigned.

A February 2006 VA treatment note indicates that the Veteran had a history of service-related PTSD and depression.  Current symptoms included difficulty getting along with others, inability to concentrate and inability to work with others.

A November 2007 VA psychiatry note shows the Veteran reported the history that during his service in Vietnam, he was an aide to a General and that he was exposed to many dead soldiers and under artillery fire and small arms fire while on transport planes.  Dr. R.N., a psychiatrist, provided a diagnosis of PTSD on Axis I and noted stressors of PTSD on Axis IV.  Notes show the Veteran reported that he was under heavy artillery fire on a regular basis.  

An April 2008 VA psychology summary indicated that the Veteran had been diagnosed with PTSD, depressive disorder NOS and substance dependence.  His symptoms included intrusive thoughts, sleep disturbances, nightmares, irritability, emotional numbing, anhedonia, trust issues, suicidal ideations, depressed mood and hopelessness.  Mental status examination revealed the Veteran to be alert and oriented without evidence of frankly delusional thinking.  Recent suicidal ideations without a plan were noted.

An October 2008 letter from Dr. G. D., the Veteran's treating VA psychologist, indicates the Veteran's recent testing revealed mild memory impairment and normal memory functioning but demonstrated mild problems with attention and concentration.  Memory can be impaired as a result these problems and emotional turmoil can also impair memory.  Many people with PTSD report cognitive and emotional symptoms.  The provider opined that the Veteran had been diagnosed with PTSD, that some part of his memory problem was related to the normal aging process and that his testing scores were not what were seen in those with Alzheimer's disease.

A December 2009 letter from Dr. S. B., the Veteran's treating VA psychologist, indicates that the Veteran has received continual treatment from VA since 1997 for "emotional and behavior symptoms which have been understood as combat-related."  He has been hospitalized twice for in-patient treatment for PTSD and substance abuse.  Current symptoms include sleep disturbances, interpersonal turmoil, daily intrusive thoughts and flashbacks, emotional detachment from others, social avoidance, anxiety, panic attacks, hypervigilance, marked feelings of guilt, periodic suicidal ideations and on-going depressive symptoms.  His clinical presentation has been consistent with that of other veterans who have been exposed to combat trauma and diagnosed with PTSD.  It was believed that the Veteran's current PTSD symptoms were directly related to his combat experiences in Vietnam.

During a December 2009 hearing, the Veteran testified that he served as an aid to a General in Vietnam.  He traveled with the General by helicopter to Quang Tri over the A Shau Valley and saw numerous impact craters from bombings and aircraft crashes.  He was also able to see enemy troops in their positions.  His stressful events included the death of his friend, B. W., investigating a helicopter that had crashed in 1968 on the way back from Quang Tri and being shot at.

In an undated statement, the Veteran reported that he witnessed Viet Cong bodies stacked 10 feet high and 30 feet long immediately upon his arrival at Da Nang.  He was exposed to "constant" shelling and small arm sniper fire while stationed at Da Nang as an assistant to a General.  He flew in a helicopter over the A Shau Valley on a trip to Khe Sanh and saw "hundreds" of craters from aircraft crashes.

An undated internet printout indicated that B. W. was killed in August 1967 in Quang Tri, Vietnam.  The Veteran indicated that he knew this individual from school and that he was killed in the same place that he had been exposed to rocket shelling.

Copies of undated photographs were also submitted.

The January 2004 rating decision continued the denial of the Veteran's claim for service connection for PTSD based on the absence of a diagnosis of PTSD related to in-service stressors.  The newly submitted February 2006 VA treatment record, November 2007 VA treatment record, and December 2009 VA letter from Dr. S. B. link a diagnosis of PTSD to in-service stressors.  As such, evidence establishing a necessary service connection element that was found to be lacking in the previous denial has been submitted.  As this evidence is both new and material, the Veteran's claim is reopened.


Reopened PTSD Claim

The Veteran has been diagnosed with various acquired psychiatric disorders, including PTSD.  In order for the Veteran's current acquired psychiatric condition to be recognized as service connected, the competent medical evidence of record must establish a link between this condition and an in service injury or disease or the diagnosis of psychosis to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307(a), 3.309(a) Shedden and Hickson, supra.  In addition, there must be credible evidence of the Veteran's claimed stressors or showing that he engaged in combat and thus needs no supporting evidence for his purported stressors to support a grant of service connection for PTSD.  See 38 C.F.R. § 3.304(f).

The Veteran's claimed stressors include exposure to rocket/mortar attacks in Da Nang, Quang Tri, and Khe Sanh.  The Marine Corps Historical Center confirmed that the Veteran's unit received rocket/mortar attacks in Da Nang in May 1968, August 1968, September 1968, and November 1968, which coincides with the Veteran's period of service there.  The Veteran need not corroborate his physical proximity to, or firsthand experience with, the attacks.  See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  Thus, the Board finds the fact that the Veteran was stationed with a unit that was present at Da Nang when the attacks occurred corroborates his current contention that he experienced such attacks personally.  In so finding, the Veteran is considered to have engaged in combat as defined by VA and the Court in so far as the Veteran was attached with a unit that received enemy fire.  

The Veteran's treating VA psychologist, Dr. S. B., noted in a December 2009 letter that his clinical presentation was consistent with other veterans who had been exposed to combat trauma and had been diagnosed with PTSD.  This VA psychologist also found that the Veteran's current PTSD symptoms were directly related to his combat experiences in Vietnam.  This opinion was accompanied by a full clinical history and rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  VA treating psychiatrist Dr. R.N. provided a DSM-IV diagnosis of PTSD linked to combat stressors as well.  For these reasons, the Board finds that service connection for PTSD is warranted. 

Lastly, the medical evidence of record indicates that the Veteran has been variously diagnosed with other mental health disorders in addition to PTSD.  The Board recognizes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service stressful events.  The chronic mental disability resulting from in-service stressful events described by the Veteran has been clinically identified as PTSD.  There is no other medical evidence indicating any other acquired psychiatric disorder is related to the Veteran's service.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.

Petition to Reopen Skin Disorder Claim

A February 1994 rating decision denied the Veteran's claim for service connection for dermatitis as such disorder was not diagnosed in the last VA examination.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).

Evidence considered in the February 1994 rating decision includes the Veteran's service treatment records and VA examinations conducted in January 1994.

An October 1965 service entrance examination and a November 1968 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any skin disorder.

A January 1994 VA dermatology examination reflects the Veteran's reports that he developed dermatitis involving the forearms and wrists that was pustular in nature after returning from Vietnam.  He has suffered from this condition intermittently for 15 years without a specific diagnosis.  His last eruption was approximately three years ago and he has had no difficulty since that time.  Physical examination was negative for dermatitis.  An impression was deferred as dermatitis was not currently present.

Evidence received since the February 1994 rating decision includes VA treatment records dated through January 2009, various private treatment records, various photographs and internet articles.

An assessment of dermatitis was made in an August 1998 VA treatment note.

An October 1998 VA treatment note reflects the Veteran's complaints of eruptions on the bilateral forearms each spring for the past 30 years.  These eruptions lasted all summer.  Physical examination was negative for current lesions but there was some scarring on the bilateral forearms.  An impression of probable polymorphous light eruption (PMLE) was made.

A rash on the right knee and leg that was scaly and erythemic was noted in an August 1999 VA treatment note.  A diagnostic impression of dermatitis that was secondary to infection was made.

Assessments of xerosis were made in an April 2000 VA treatment note and in an October 2000 VA treatment note.

Rosacea was assessed in an April 2006 VA treatment note.

A March 2008 VA neurological consultation noted that the Veteran suffered from an unspecified dermatological condition with chronic skin irritation.

During a December 2009 hearing, the Veteran initially testified that he has had a rash on his hands, chest, face, and scalp since 1968.  He later testified that the rash on his hands actually began five years after discharge when he was working for a power company and has maintained the same symptoms.

The February 1994 rating decision denied the Veteran's claim for service connection based on the absence of a currently diagnosed skin disorder.  The evidence of record establishes that he was diagnosed with a variety of skin disorders since the issuance of this February 1994 rating decision.  As this evidence is both new and material, the Veteran's claim is reopened.

Reopened Skin Disorder Claim

The Veteran has a current disability as he has been diagnosed with a variety of skin disorders, including PMLE, dermatitis and rosacea.  In order for the Veteran's current skin disorder to be recognized as service connected, the competent evidence of record must establish a link between this condition and an in-service injury or disease to include presumptive exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

As noted above, the Board recognizes that the Veteran initially provided sworn testimony that he had had a rash on his hands, chest, face, and scalp since 1968 but later testified that the rash on his hands actually began five years after discharge.
At no time did the Veteran indicate that he suffered from or was treated for such skin disorder in service.  Service treatment records show no complaints of, findings of, or diagnosis of a skin disorder during service.  The November 1968 discharge examination report shows three discernable scars were indentified on the Veteran's left thigh, left elbow, and left palm on examination but the skin examination was evaluated as normal.  Thereafter, there are no documented complaints of a skin disorder until the Veteran files his initial claim for compensation benefits in July 1993-25 years after his discharge from service.  In connection with his claim he underwent VA examinations.  The January 1994 VA Agent Orange examination found no clinical findings that could be attributed to Agent Orange exposure.  The January 1994 VA skin examination report reflects that the Veteran reported that after returning from Vietnam, he developed dermatitis involving the forearms and wrists which he described as pustular in nature.  The Veteran indicated that he had this disorder intermittently for approximately 15 years [i.e., onset 1979] but with no diagnosis given.  He maintained that approximately three years ago, the eruption disappeared and he had not had difficulty with the disorder since that time.  The examiner found no dermatitis present at that time.  The Board observes that the Veteran's tour of duty in Vietnam ended in November 1968, and he was discharged from service in December 1968.  VA and private treatment records dating beginning in 1997 show the Veteran was treated for various ailments.  Dermatitis is initially noted in August 1998.  In October 1998 he reported that he experienced 30 years of eruptions on his bilateral forearms each Spring which lasted through Summer at which time an impression of probable polymorphous light eruption (PMLE) was made.

The above evidence shows that no skin disorder or problems are documented in the service treatment records.  Rather, the medical evidence of record first documents a skin disorder many years after the Veteran's discharge from service.  There is no competent medical opinion evidence that otherwise relates the claimed skin disorder to the Veteran's military service, including herbicide exposure.  At the Board hearing, the Veteran suggested that he had been advised (by "Temple, Texas") that his skin disorder was related to service in Vietnam, but there is no medical statement to this effect contained in his VA treatment records.  What the record does show is that VA examiners who examined the Veteran in January 1994 were well aware of the Veteran's alleged exposure to Agent Orange and no residual skin disorder of such exposure was identified.  Moreover, the issue of whether the Veteran's claimed skin disorder is etiologically related to his herbicide exposure is a medically complex question, and the Veteran has not been shown to have the medical expertise to answer this question to the extent his assertions are interpreted as an attempt to do so.   

As for the lay evidence of record, the Veteran has not contended that he "noted" his skin condition in service.  Additionally, the evidence of post service continuity of symptoms while competent is not credible.  The Veteran's initial report of the onset of the condition [approximately 1979] and areas of the body initially afflicted in January 1994 is in stark contrast to subsequent reports of onset and areas of the body initially afflicted.  These inconsistent statements cannot support a finding of credible evidence of continuity of symptomatology.  

In addition, the Veteran's various diagnosed skin disorders are not diseases for which service connection can be granted for presumptive herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection is not warranted for a skin disorder under all theories of entitlement addressed above.  

Respiratory Disorder Claim

The Veteran claims to suffer from sinus and/or lung problems as a result of his in-service exposure to herbicides.

An October 1965 service entrance examination was negative for any relevant abnormalities.  The Veteran reported that he had suffered from asthma as a child in an accompanying RMH.  A November 1968 service discharge examination was also negative for any relevant abnormalities.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any respiratory disorder.

A February 1991 statement from Dr. R. S. indicates that a recent polysomnogram was "positive" and that a continuous positive airway pressure (CPAP) machine was recommended for the Veteran.  An April 1991 statement from Dr. R. J., a private physician, indicates that the Veteran had significant sleep apnea that was associated with turbinate bypertorphy and palatal obstruction.

There was no evidence of pleural disease in a July 1991 VA chest X-ray.  A February 1992 chest X-ray revealed both lungs to be well aerated and clear without evidence of hilar enlargement, mediastinal widening, free pleural fluid or other specific findings.  A May 1992 chest X-ray revealed no significant changes from the previous X-ray.  A July 1992 VA chest X-ray was negative for effusions.  

An impression of obstructive sleep apnea was noted in an October 1992 VA treatment note.

Both a July 1993 VA chest X-ray and an August 1993 VA chest X-ray contained "nothing new, acute, or otherwise important."

A January 1994 VA examination reflects the Veteran's complaints of chronic fatigue.  Physical examination revealed his lungs to be clear to auscultation.  An accompanying chest X-ray revealed no evidence of new, acute or otherwise significant cardiopulmonary disease.  Following this examination, the examiner opined that the general physical examination was not remarkable.

A November 1996 VA chest X-ray revealed fibrotic changes involving the bilateral lower lungs.

Complaints of a productive cough for the past two days were noted in an August 1997 VA treatment note.

A September 1997 VA chest X-ray was negative for pneumonia.  A diagnostic impression of bronchitis was noted in a September 1997 VA treatment note.

A December 1997 VA brain MRI scan revealed paranasal sinus disease including mucosal thickening of the ethmoids and right maxillary antrum.

An April 1998 VA treatment note included an assessment of an upper respiratory infection (URI) versus bronchopneumonia.  An April 1998 VA chest X-ray revealed COPD and old granulomatous changes involving both lungs and without acute disease process.

Chronic bronchitis was found in a May 1998 VA treatment note.  An August 1998 VA treatment note reflects a diagnostic impression of bronchitis and/or pneumonia.

A November 1998 VA treatment found the Veteran's nose to be swollen, boggy and red.  Diagnostic impressions of a chronic URI and bronchitis were made.

A history of chronic bronchitis was noted in a May 1999 VA treatment note.  Diagnostic impressions of a URI, sinusitis and bronchitis were made in a June 1999 VA treatment note.

The Veteran reported that he was a current smoker in an April 2000 VA treatment note.  Diagnostic impressions of an URI, pharyngitis and sinusitis were made in an April 2000 VA treatment note.

A September 2003 VA chest X-ray noted chronic pulmonary changes but was negative for evidence of active disease.  

COPD was assessed in an April 2006 VA treatment note.

Mild wheezing on examination was noted in a June 2006 VA treatment note.  Albuterol and Atrovent nebulizers were to be provided as needed.

A May 2008 VA treatment note indicated that the Veteran was wheezing heavily, that he had a history of heavy smoking and that he likely suffered from COPD.  The Veteran had reported smoking two packs per day.  A subsequent May 2008 VA pulmonary function testing (PFT) revealed a mild obstructive ventilatory defect with normal diffusing capacity.

During a December 2009 hearing, the Veteran testified that he often had colds and experienced monthly sinus attacks that were worse in the summer.  These symptoms worsen and travel into his lungs.  He has taken medication daily for the last 15 years as a result of these symptoms.  His treating physician related his sinus condition to his in-service exposure to herbicides.

The Veteran has a current disability as he has been diagnosed with a variety of respiratory disorders, including COPD and chronic bronchitis.  In order for the Veteran's current respiratory disorder to be recognized as service connected, the competent evidence of record must establish a link between this condition and an in-service injury or disease to include presumptive exposure to herbicides. 38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

The most probative and competent medical evidence of record is against establishing service connection for the Veteran's currently-diagnosed respiratory disorder.  His November 1968 service examination was negative for any relevant abnormalities and he has not alleged to have suffered from a respiratory disorder during service.  The first clinical evidence of a respiratory disorder was in a February 1991 private treatment summary, more than 22 years after service discharge.  There is no competent medical opinion evidence that otherwise relates the claimed respiratory disorder to the Veteran's military service, including herbicide exposure.  Although the Veteran has claimed that his treating VA physician has linked his diagnosed respiratory disorders with his presumed in-service exposure to herbicides, no medical statement to this effect is contained in his VA treatment records.  What the record does show is that VA examiners who examined the Veteran in January 1994 were well aware of the Veteran's alleged exposure to Agent Orange but no relevant residuals of herbicide exposure, much less pulmonary disease, was identified upon examination of the lungs and chest.  Moreover, the issue of whether the Veteran's claimed respiratory disorder is etiologically related to his herbicide exposure is a medically complex question, and the Veteran has not been shown to have the medical expertise to answer this question to the extent his assertions are interpreted as an attempt to do so.  The Veteran has also not alleged a continuity of symptomatology as he does not contend that he "noted" the condition in service and that he has had symptoms ever since service.  

The Veteran's various diagnosed respiratory disorders are also not diseases for which service connection can be granted for presumptive herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.

As the evidence is against finding a nexus between a respiratory disorder and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b).



ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.

Service connection for PTSD is granted.

New and material evidence having been received, the claim for service connection for a skin disorder is reopened.

Service connection for a skin disorder, to include PMLE, dermatitis and rosacea, is denied.

Service connection for a respiratory disorder, to include sinusitis and COPD, is denied.


REMAND

The Veteran's claim for a temporary total rating under 38 C.F.R. § 4.29 was also denied by the appealed June 2008 rating decision on the basis that he was not service-connected for PTSD.  Thus, the merits of the underlying claim were not reached by the RO.  In addition, a June 2010 letter from the Central Texas VA Medical Center states that the Veteran was scheduled to undergo what appears to be in-patient treatment for PTSD.  Service connection for PTSD has been granted in the instant Board decision.  Accordingly, a remand is required to allow the RO/AMC to consider this claim on its merits.

Accordingly, the case is REMANDED for the following action:

The RO/AMC must consider the Veteran's claim for a temporary total rating under the provisions of 38 C.F.R.   § 4.29 on its merits in light of the threshold requirement now having been met (service connection established for PTSD).  If this benefit sought on appeal is not granted to the Veteran's satisfaction, furnish him and his representative an SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


